I agree with the majority in one respect and that is that the case of Griffith v. Burlingame, 18 Wash. 429, 51 P. 1059, is directly in point and controlling here unless it be overruled.
The Griffith case was decided more than thirty-five years ago, and the construction thus put upon the statute then became a part of the established law of this state as effectually as though the legislature had then amended the statute. For all these years, successive legislatures have acquiesced in that construction, the public without protest has complied with its terms, and it has clearly become a rule of property which has been a part of every mortgage executed in this state since it became effective.
None of the rules or excuses so often laid down by courts for overruling time-honored cases here exist. The statute, as construed in the Griffith case, does not deny or defeat any natural right, work any injustice, or, in any respect, produce unwholesome, unnatural or unjust effects. The rule being known, it is a just one, with which all can comply without suffering evil consequences. Applied in cases where the disposition of the rents has been a bona fide one and where there has been no attempt to defraud the mortgagee or the purchaser at sheriff's sale, the rule of the Griffith case is just and commendable. The mere fact that a majority of the court, as now constituted, is dissatisfied with the reasoning upon which the Griffith case is founded does not justify wiping out the long *Page 59 
established law under the guise of overruling the former decision.
As I have before said, the rule of the Griffith case has become the established law of the state, as much so as any other duly established law, and, speaking for myself individually, I feel that my official obligation binds me to uphold, maintain and apply it in common with all other established laws of the state.
For these reasons, I dissent.
BEALS, C.J., and BLAKE, J., concur with TOLMAN, J.